Case 1:19-cv-00079-WES-LDA Document 13 Filed 06/12/19 Page 1 of 1 PageID #: 51




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND


    ERIC CAMPBELL and
    KELLY CAMPBELL

                                    Plaintiffs,

              v.
                                                           C.A. No. 19-cv-00079-WES-LDA
    RHODE ISLAND HOUSING AND
    MORTGAGE FINANCE CORPORATION,

                                    Defendant.



                                 STIPULATION OF DISMISSAL

              The parties to the above-captioned action, pursuant to and in accordance with the

    provisions of Fed. R. Civ. P. 41(a)(l)(A)(ii), hereby stipulate that said action be

    dismissed with prejudice and without costs to any party. All parties waive all rights to

    appeal.

    RHODE ISLAND HOUSING                              ERIC CAMPBELL AND KELLY
    AND MORTGAGE FINANCE                              CAMPBELL
    CORPORATION
                                                      Pro Se Plaintiffs,
    By their Attorneys,




    Armando E. Batastini (#6016)                      Eric Campbell
    Nixon Peabody LLP                                 80 Thomas Avenue
    One Citizens Plaza, 5th Floor                     Pawtucket, RI 02860
    Providence, RI 02903
    Tel: (401)454-1000
    Fax: (401)454-1030
    E-mail: abatastini@nixonpeabodv.com
                                                      Kelly Campbell
                                                      80 Thomas Avenue
                                                      Pawtucket, RI 02860



                                                  7
    4813-0322-0632.1
